Election/Restrictions
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group IV (claims 12-15) in the reply filed on 6/27/22 is acknowledged.  The traversal is on the ground(s) that Santi et al. reports that Sl03 is the principal potassium channel for capacitation-induced hyperpolarization…  This is not found persuasive because Santi specifically teach that SLO3 sperm specific potassium channel plays a vital role in male fertility and shows that the lack or absence of SLO3 in the analysis of testes showed no detectable SLO3 protein. Thus, specifically teaches the dependent of the inhibitor for male fertility.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed 2/4/21 and 6/18/20. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeung et al. (Molecular Human Reproduction, 7(9)819-828 (2001) in view of Wrighton et al. (British J. Of Pharmacology(2015) 172: 4355-4363) in view of Curry (cryopreservation and Freeze-Drying Protocols Pp 303-311 (2007) and Morris et al. (US 2004/0031071).
With regards to instant claim 12, Yeung teaches contacting the sperm with an inhibitor of SLO3 potassium channel (i.e., quinine (see sec. Effect of Quinine on sperm volume) as evidence by Wrighton et al. see title Quinine is a SLO3 potassium channel inhibitor) and the sperm was artificially inseminated (see pg. 819, rt. col.) accordingly the contacting step is carried out. Additionally, Yeung teaches that the effects of quinine on sperm volume and kinematics  where reduced (see abstract). 
However, fails to teach artificial insemination of the sperm into the animal. Nonetheless teaches intrauterine insemination success was indicated (see Introduction).
 Curry teaches insemination carried out by cryopreservation and plastic straws (see abstract, as required by instant claim 15).
Wrighton teaches SLO3 is a major component of mammalian sperm potassium conductance channels and inhibition of these channels alters the sperm mortality (see Background and Purpose). It is known in the art that Ba2+ and quinine inhibit the potassium channel and affect mortality.
Morris et al. teach a method of producing mammal through artificial insemination is for animals such as swine (see 0014) wherein the sperm  is from the epididymis of the testis (see 0013) artificially inseminated into uterotubal junction (i.e., connection between the endometrial cavity of the uterus and the fallopian tube (uterine tube) from the catheter (see claim 1).
One would have been motivated to combine these references and make the modification because they are drawn to same technical fields (constituted with same ingredients and share common utilities, and pertinent to the problem which applicant concerns about. MPEP 2141.01(a). Additionally, the claimed invention would have been obvious to try in view of the fact that the courts have held that “an invention is obvious to try” where the prior art gives either no indication of which parameters are critical or no direction as to which of many possible choices is likely to be successful, Merck & Co V. Biocraft Laboratories Inc., 10 USPQ2D 1813(Fed. Cir. 1919); In re O' Farrel, 7USPQ2D 1673, 1681 (Fed. Cir. 1988).   

Art pertinent to the claims made of record but not used.
Geng et al. JBC (2017)292(21)8978-8987
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        7/29/22